Citation Nr: 1531667	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO. 11-02 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a headache disability, claimed as secondary to cervical myelopathy, status post cervical discectomy and arthrodesis (neck disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION


The Veteran had active service from November 1981 to November 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2013, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's VA claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Giving him the benefit of the doubt, the Veteran has headaches that are etiologically related to his service-connected neck disability.

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a headache disability, are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of this appeal, the Board must explain the most recent procedural history of this case:  The Board adjudicated the issue now before it in a May 2014, the Board, in pertinent part, denied the Veteran's claim of entitlement to service connection for a headache disability, claimed as secondary to cervical myelopathy, status post cervical discectomy and arthrodesis.  The Veteran appealed this portion of the decision to the U.S. Court of Appeals for Veterans Claims (Court).

In February 2015, the Court granted a Joint Motion for Partial Remand (JMR) of the Veteran and the Secretary of Veterans' Affairs (the Parties).  

In so doing, the Court vacated the May 2014 decision denying entitlement to service connection for a headache disability, claimed as secondary to cervical myelopathy, status post cervical discectomy and arthrodesis and remanded the case to the Board for action consistent with JMR.

In May 2014, the Board also remanded the Veteran's claim for total disability rating based upon individual unemployability (TDIU) which was subsequently granted in a July 2014 rating decision.  Therefore, this claim is no longer before the Board.

In the JMR, the Parties found that the March 2013 VA opinion which the Board relied on in adjudicating the claim was inadequate for rating purposes.  The parties found that while the March 2013 VA examiner addressed whether the Appellant's migraine/cluster headaches were related to his service-connected cervical myelopathy, she did not address whether Appellant's headaches were aggravated by his service-connected cervical myelopathy (based on case law that did not exist when the RO addressed the claim). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id. 

In this case, the Veteran's main contention is that he has a headache disability that is related to his service-connected neck disability.

Specifically, in November 2013, the Veteran testified that his headaches began in 1998, shortly after a cervical spine surgery.  He testified that he would wake up with excruciating pain, did not know what it was and thought it might be a dental problem, and was diagnosed with cluster headaches by a neurologist in 1999.  He asserted that such headaches had occurred on a regular basis since that time.  He further testified that he believed that his headaches were related to his neck condition and neck surgeries.

Post-service, private treatment records from Dr. M.K. dated from October 1999 to November 2009 reflect treatment for the Veteran's headache condition, which was noted to have begun four months prior to treatment in October 1999.  These records reflect that such headaches had features most typical of a cluster headache, were thought to be cluster headaches or cluster variant, and were treated with Prednisone and Imitrex.

On March 2013 VA Disability Benefits Questionnaire examination, the Veteran presented with a history of cluster headaches in 1998 after his second neck surgery and additional headaches after he underwent a cervical fusion in 1998.  After reviewing the record and examining the Veteran, the examiner diagnosed cluster/migraine headaches and opined that they were less likely than not a result of his service-connected cervical myelopathy, as cervical myelopathy typically produced different signs and symptoms including pain in the neck, scapular, or shoulder region, radiating to the arms, and numbness or paresthesia of the arms.

As previously stated, the Parties to the JMR found that the opinion was inadequate because the examiner failed to address whether the Veteran's headaches were aggravated by his service-connected cervical myelopathy.  

While the Board agrees that the an aggravation opinion was not provided by the examiner, in light of the RO's July 2014 award of TDIU, remanding the claim for an aggravation opinion would only lead to additional litigation and delay.  Delays in the adjudication of any case do not serve the interests of the appellant or the VA.

Accordingly, in light of the concerns raised by the JMR, and giving the Veteran the benefit of the doubt and finds that service connection for headaches, secondary to a service-connected neck disability, is warranted.

The nature and extent of this disability caused by service is not currently before the Board.

ORDER

Service connection for a headache disability, claimed as secondary to cervical myelopathy, status post cervical discectomy and arthrodesis, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


